                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 KRISTINA MATALA,

           Plaintiff,                                            Civil Action No. 19-16759

                   v.                                                    ORDER
 FIRST AID BEAUTY,

           Defendant.


       THIS MATTER comes before the Court on a Motion to Remand, ECF No. 7, by

Defendant First Aid Beauty;

       and it appearing that the Honorable Leda Wettre issued a Report and Recommendation (the

“R&R”) on October 18, 2019, recommending that the Motion be denied, ECF No. 10;

       and it appearing that neither Plaintiff nor Defendants have filed any objections to the R&R,

and that the time within which to file objections has expired;

       and for the reasons set forth in the R&R;

       IT IS on this 5th day of December, 2019;

       ORDERED that the R&R is ADOPTED and Defendant’s Motion to Remand is DENIED.

       .

                                                             /s Madeline Cox Arleo
                                                             Hon. Madeline Cox Arleo
                                                             UNITED STATES DISTRICT JUDGE
